DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to Claims 1-20, filed March 9, 2020, which are pending in this application.
Specification
The use of the term “Velcro” (para. 0028), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Examiner respectfully suggests amending to recite, “VELCRO® (hook and loop fastener)”.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-3 and 17-20 (and claims 4-16 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite as it recites, “each tail of a first non-padded fabric tail and a second non-padded fabric tail extend respectively from an opposite end of said padded central portion….”  It is unclear if each tail extends from the same opposite end of the padded central portion and what the end is opposite from or if the first tail extends from a first end of the padded central portion and the second tail extends from a second end, opposite the first end, of the padded central portion.  Based on the specification, Examiner respectfully suggests amending to recite, “extending from a first end of the central padded portion and a second non-padded fabric tail extend respectively from an opposite end of said padded central portion….”
	Claims 2-3 are indefinite as each recites, “wherein said padded central portion comprises a plurality quilted rectangles/squares.”  It is unclear if each rectangle/square is quilted or if the padded central portion is quilted to form a plurality of rectangles/squares.  Based on the specification, Examiner has interpreted the limitation(s) to mean the padded central portion is quilted to form a plurality of rectangles/squares.

	Claims 17-20 are indefinite as each recites, “wherein said padded travel scarf comprises a padded neck scarf or a lap blanket [claim 17]/seat cushion [claim 18]/neck pillow [claim 19]/lumbar back support pillow [claim 20].”  As the invention is a scarf that is reconfigurable into being used as such claimed items, but is not a scarf that is made of the claimed items, it is unclear as to what Applicant is claiming.  Based on the specification, Examiner respectfully suggests amending to recites, “wherein said padded travel scarf is configurable for use as a lap blanket [claim 17]/seat cushion [claim 18]/neck pillow [claim 19]/lumbar back support pillow [claim 20].”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8, and 16-20 (as best as can be understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell (US 2014/0259334).
Regarding claim 1, Mitchell discloses a padded travel scarf (10) comprising: a padded central portion (39, disclosed as being padded in paras. 0026 and 0033); each tail of a first non-padded fabric tail (20) and a second non-padded fabric tail (21) extend respectively from an opposite end of said padded central portion (see para. 0026 and Fig. 1); and an integral scarf storage pocket (48) attached to said padded central portion (as disclosed in claim 10), said integral scarf storage pocket receivable of said padded travel scarf (as the pocket is capable of receiving at least portions of the scarf).
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the scarf, there would be a reasonable expectation for the structure of the scarf to perform such functions, as Examiner has explained after each functional limitation.
	Regarding claim 2, Mitchell discloses wherein said padded central portion (39) comprises a plurality quilted rectangles (as can be seen in Fig. 1 where seams 30 and 38 create rectangles, further see para. 0033).
Regarding claim 8, Mitchell discloses further comprising an accessories pocket (42) attached to said padded travel scarf (see Fig. 1).
the scarf comprising a plurality of folded configurations (as the scarf is capable of being folded in a variety of ways).
Regarding claims 17-20, Mitchell discloses wherein said padded travel scarf comprises a padded neck scarf or a lap blanket [claim 17]/seat cushion [claim 18]/neck pillow [claim 19]/lumbar back support pillow [claim 20] (Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, Applicant’s invention is a scarf that is intended to be usable as a padded neck scarf or a lap blanket [claim 17]/seat cushion [claim 18]/neck pillow [claim 19]/lumbar back support pillow [claim 20] and the scarf of Mitchell is also able to be used in each such configuration as desired by the user.  And since the scarf of the (combined) reference(s) meets all the structural limitations, it would be capable of performing these functions).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 3-4 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell as applied to claim 1 above, and further in view of Men's Puffer Scarf (https://www.vanityforbes.com/2019/12/10/mens-puffer-scarf/).
Regarding claim 3, Mitchell discloses wherein said padded central portion (39) comprises a plurality quilted areas (see para. 0033), but does not expressly disclose wherein the quilted areas are a plurality of quilted squares.
Men’s Puffer Scarf teaches quilted scarves wherein the quilted areas are a plurality of quilted squares (see TAION- Khaki Down Neck Warmer Scarf shown annotated Fig. below).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of quilted areas in the central padded portion of Mitchell to be squares as taught by Men’s Puffer Scarf in order to “anchor the batting from shifting within the support article” (see para. 0033 of Mitchell) and to allow the central portion to better roll from side to side round the wearer’s neck.
Regarding claim 4, Mitchell discloses wherein said padded central portion (39) comprises a plurality quilted areas arranged in two rows (see para. 0033), but does not 
Men’s Puffer Scarf teaches quilted scarves wherein the each row comprises four padded rectangles or squares (see TAION- Khaki Down Neck Warmer Scarf shown annotated Fig. below where there are at least 4 rectangles/squares in each row).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the two rows in the central padded portion of Mitchell to have 4 squares/rectangles in each as taught by Men’s Puffer Scarf in order to “anchor the batting from shifting within the support article” (see para. 0033 of Mitchell) and to allow the central portion to better roll from side to side round the wearer’s neck.

Claims 5-6 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell.
	Regarding claim 5, Mitchell discloses wherein a padding (fleece filling or batting, see para. 0033) in the central padded portion (39) but does not expressly discloses wherein a padding in said padded central portion comprises a polyester.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the padding of polyester as polyester is readily available in foams with a range of densities and firmnesses and can withstand stretching and tearing.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.

Regarding claim 7, Mitchell discloses wherein a padding (fleece filling or batting, see para. 0033) in the central padded portion (39) comprises a batting (see para. 0033), but does not expressly discloses wherein the batting is cotton.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the batting of cotton as cotton batting is known to be soft, durable, and is 100% natural and renewable.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.

Claim 9 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell as applied to claims 1 and 8 above, and further in view of DuPre (US 2020/0214452).

DuPre teaches an accessories pocket (92) located on a storage pocket (10), wherein said accessories pocket comprises a mesh (see para. 0068 where 92 can be made of any material appropriate for 84 of the casing, and para. 0067 where 85, which is a part of 84, can be mesh).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the accessories pocket of Mitchell out of a mesh as taught by DuPre so that the items stored in the pocket can be easily seen by the wearer, thereby improving accessibility.
Mitchell and DuPre do not expressly discloses wherein the mesh is a nylon mesh.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the mesh of nylon in order to use a fiber that resistant to wear from bending or stretching.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.

Claim 10 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell as applied to claims 1 and 8 above, and further in view of Kealey (US 2015/0297860).

Kealey teaches a scarf wherein said accessories pocket (24) is attached to said integral scarf storage pocket (15 which encloses 17).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an accessories pocket on the storage pocket of Mitchell as taught by Kealey in order to include a pocket to may contain a therapeutic fragrance near the nose of the wearer to provide therapeutic relieve (see para. 0027-0029 of Kealey).

Claims 11-14 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell as applied to claim 1 above, and further in view of Khan (US 2005/0039241).
Regarding claim 11, Mitchell discloses all the limitations of claim 1 above, but does not expressly disclose further comprising a carrying strap attached to said padded travel scarf.
Khan teaches a travel accessory (20) for warmth further comprising a carrying strap (72) attached to said accessory (see Fig. 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a strap to the integral scarf storage pocket of the padded scarf of Mitchell as taught by Khan in order to 
Regarding claim 12, the modified scarf of Mitchell and Khan discloses wherein said carrying strap (72 of Khan) is attached to said integral scarf storage pocket (48) (as when modified, the strap is placed on the pocket).
Regarding claim 13, the modified scarf of Mitchell and Khan discloses wherein said carrying strap (72 of Khan) comprises a clasp (80/82).
Regarding claim 14, the modified scarf of Mitchell and Khan discloses wherein said carrying strap (72 of Khan) comprises a buckle (80/82).

Claim 15 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined prior art of Mitchell and Khan as applied to claims 1, 11, and 13 above, and further in view of Shink (US 5481768).
Regarding claim 15, the modified scarf of Mitchell and Khan discloses all the limitations of claims 1, 11, and 13 above, but does not expressly disclose wherein said clasp comprises a hook-and- loop material.
Shink teaches a travel accessory for warmth with padding wherein said clasp (20) comprises a hook-and-loop material (see col. 2, lines 50-60).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the attachment method  of the clasp of the modified scarf of Mitchel and Khan with the attachment method as taught by Shink, as a simple substitution of one well known attachment 


    PNG
    media_image1.png
    562
    897
    media_image1.png
    Greyscale

Annotated Fig. TAOIN (from Men’s Puffer Scarf)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are foldable accessories for providing warmth having padded areas, pockets, and clasps.  For example, Nigri (US 2016/0270464) shows a scarf with pockets that can be attached anywhere along the length of the scarf, Leathers (US 2017/0208881) shows a scarf with a padded central section and pockets, Truesdell .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732